United States Court of Appeals
                      For the First Circuit


No. 16-1033

                     WESCLEY FONSECA PEREIRA,

                           Petitioner,

                                v.

                    JEFFERSON B. SESSIONS III,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Jeffrey B. Rubin, with whom Rubin Pomerleau P.C. was on brief,
for petitioner.
     Sarah K. Pergolizzi, Trial Attorney, Office of Immigration
Litigation, with whom Bejamin C. Mizer, Acting Assistant Attorney
General, Civil Division, Kohsei Ugumori, Senior Litigation
Counsel, Office of Immigration Litigation, and Jesse D. Lorenz,
Trial Attorney, Office of Immigration Litigation, were on brief,
for respondent.




     
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Jefferson B. Sessions III has been substituted
for former Attorney General Loretta E. Lynch as respondent.
July 31, 2017
            LIPEZ, Circuit Judge.             The Immigration and Nationality

Act ("INA") gives the Attorney General discretion to cancel the

removal of a non-permanent resident alien if the alien meets

certain    criteria,    including    ten       years   of   continuous   physical

presence in the United States.        8 U.S.C. § 1229b(b)(1).            Under the

"stop-time"    rule,    the    alien's     period      of   continuous   physical

presence ends "when the alien is served a notice to appear under

section 1229(a)" of the INA.        Id. § 1229b(d)(1).          In this case, we

must decide whether a notice to appear that does not contain the

date and time of the alien's initial hearing is nonetheless

effective    to   end   the    alien's     period      of   continuous   physical

presence.     The Board of Immigration Appeals ("BIA") answered this

question affirmatively in Matter of Camarillo, 25 I. & N. Dec. 644

(B.I.A. 2011).     The BIA applied that rule in this case.

            Joining the majority of circuit courts to address this

issue, we conclude that the BIA's decision in Camarillo is entitled

to Chevron deference.         We deny the petition for review.

                                         I.

            Wescley     Fonseca    Pereira       ("Pereira"),    a   native   and

citizen of Brazil, was admitted to the United States in June 2000

as a non-immigrant visitor authorized to stay until December 21,

2000.     He overstayed his visa.         In May 2006, less than six years

after Pereira entered the country, the Department of Homeland

Security ("DHS") personally served him with a notice to appear.


                                     - 3 -
The notice did not specify the date and time of his initial removal

hearing, but instead ordered him to appear before an Immigration

Judge ("IJ") in Boston "on a date to be set at a time to be set."

More than a year later, DHS filed the notice to appear with the

immigration court, and the court mailed Pereira a notice setting

his initial removal hearing for October 31, 2007 at 9:30 A.M.

Because the notice was sent to Pereira's street address on Martha's

Vineyard rather than his post office box, however, he never

received it.1   When Pereira failed to appear at the hearing, an IJ

ordered him removed in absentia.

           Pereira was not removed, however, and he remained in the

country.   In March 2013, more than five years later, Pereira was

arrested for a motor vehicle violation and detained by DHS.

Pereira retained an attorney, who filed a motion to reopen his

removal proceedings, claiming that Pereira had never received the

October 2007 hearing notice.       After an IJ allowed the motion,

Pereira conceded removability, but sought relief in the form of

cancellation of removal under 8 U.S.C. § 1229b(b)(1).2     Arguing



     1 According to Pereira, such a problem is not uncommon for
residents of Martha's Vineyard, who often receive mail through a
post office box rather than at their home addresses.
     2 Pereira also applied for voluntary departure, a request that
he later withdrew.    In addition, he asked DHS to exercise its
prosecutorial discretion to allow him to remain in the country
with his wife and two American citizen daughters. DHS denied that
request.


                               - 4 -
that the notice to appear was defective because it did not include

the date and time of his hearing, Pereira contended that it had

not "stopped" the continuous residency clock.            He asserted that he

had   instead      continued   to   accrue    time   for   the    purpose   of

§ 1229b(b)(1) until he received a notice of the hearing that

occurred after his case was reopened in 2013.

             The    IJ   pretermitted        Pereira's     application      for

cancellation of removal, finding that Pereira could not establish

the requisite ten years of continuous physical presence, and

ordered him removed.      Pereira appealed to the BIA.           On appeal, he

conceded that Camarillo foreclosed his argument that the stop-time

rule did not cut off his period of continuous physical presence

until 2013, but argued that Camarillo should be reconsidered and

overruled.    The BIA declined to reconsider Camarillo and affirmed

the IJ's decision, holding that the notice to appear was effective

under the stop-time rule despite the missing details concerning

the date and time of his hearing.3       Pereira timely filed a petition

for review with this court.



      3Pereira also asked the BIA to administratively close his
case, or to remand it to the IJ to consider termination or
administrative closure while he submitted a second application to
DHS seeking prosecutorial discretion, this time pursuant to a
recently announced program.     The BIA denied Pereira's request,
stating that DHS had sole authority over prosecutorial discretion
decisions and that prosecutorial discretion did not, therefore,
provide a basis upon which the BIA could remand or administratively
close the case.


                                    - 5 -
                                     II.

A. Standard of Review

             Because "the BIA adopted and affirmed the IJ's ruling,

and discussed some of the bases for the IJ's opinion, we review

both the BIA's and IJ's opinions."          Idy v. Holder, 674 F.3d 111,

117 (1st Cir. 2012).       Where, as here, the case presents a question

of statutory interpretation, we review the BIA's legal conclusions

de   novo,    but   give   "appropriate     deference      to   the   agency's

interpretation      of   the   underlying   statute   in    accordance   with

administrative law principles."        Id. (quoting Gailius v. INS, 147

F.3d 34, 43 (1st Cir. 1998)).           Under Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., we first look to the

statutory text to ascertain whether "Congress has directly spoken

to the precise question at issue."          467 U.S. 837, 842 (1984).      If

the statute addresses the question at issue and is clear in its

meaning, then we "must give effect to the unambiguously expressed

intent of Congress."       Id. at 842-43.    If, however, the statute is

silent or ambiguous, we determine "whether the agency's answer is

based on a permissible construction of the statute."              Id. at 843.

We defer to an agency's construction of an ambiguous statutory

provision "unless it is 'arbitrary, capricious, or manifestly

contrary to the statute.'"        Saysana v. Gillen, 590 F.3d 7, 13 (1st

Cir. 2009) (quoting Chevron, 467 U.S. at 844).




                                    - 6 -
B. Analysis

     1. Chevron Step One: Ambiguity of the Statute

            To qualify for cancellation of removal, an alien must

meet several criteria, including a showing that he "has been

physically present in the United States for a continuous period of

not less than 10 years."    8 U.S.C. § 1229b(b)(1)(A).   We focus on

the language of the stop-time rule, 8 U.S.C. § 1229b(d)(1), which

cuts off that period of physical presence "when the alien is served

a notice to appear under section 1229(a)."4

            The referenced provision, § 1229(a), contains three

subsections, the first of which states:

     In removal proceedings under section 1229a of this
     title, written notice (in this section referred to as a
     "notice to appear") shall be given in person to the alien
     (or, if personal service is not practicable, through
     service by mail to the alien or to the alien's counsel
     of record, if any) specifying the following: . . . .


     4   The full text of the provision reads:
     (1) Termination of continuous period
     For purposes of this section, any period of continuous
     residence or continuous physical presence in the United
     States shall be deemed to end (A) except in the case of
     an alien who applies for cancellation of removal under
     subsection (b)(2), when the alien is served a notice to
     appear under section 1229(a) of this title, or (B) when
     the alien has committed an offense referred to in section
     1182(a)(2) of this title that renders the alien
     inadmissible to the United States under section
     1182(a)(2) of this title or removable from the United
     States under section 1227(a)(2) or 1227(a)(4) of this
     title, whichever is earliest.
8 U.S.C. § 1229b(d)(1).


                                - 7 -
Id. § 1229(a)(1).     That subsection goes on to specify ten items,

including the charges against the alien, the alien's alleged

illegal conduct, and "[t]he time and place at which the proceedings

will be held."    Id.    The second subsection provides a procedure

for notifying the alien in the event of a change in the time or

place of the initial removal hearing.        See id. § 1229(a)(2).    The

third subsection directs the Attorney General to "create a system

to record and preserve" the addresses and telephone numbers of

aliens   who   have   been   served   with   notices   to   appear.   Id.

§ 1229(a)(3).

           Pereira argues that the stop-time rule's reference to "a

notice to appear under § 1229(a)" unambiguously requires that the

notice include all of the information specified in § 1229(a)(1),

including the date and time of the initial removal hearing.

Otherwise, he claims, the notice is not, in fact, a "notice to

appear," and it cannot trigger the stop-time rule.           According to

Pereira, however, all ten items listed in § 1229(a)(1) need not be

provided in the same document.         Instead, two or more documents

that together contain all ten items (such as the notice served on

Pereira in 2006 and the hearing notice he received in 2013) could,

in combination, serve as a "notice to appear."         In that case, the

stop-time rule would not be triggered until both documents had

been served on the alien.




                                  - 8 -
             For support, Pereira cites a recent decision by the Third

Circuit,     which     found     that     the    language     of   §    1229b(d)(1)

unambiguously requires that the date and time of the hearing be

provided before the stop-time rule is triggered.                       See Orozco-

Velasquez v. Att'y Gen. United States, 817 F.3d 78, 81-82 (3d Cir.

2016).     The court relied upon § 1229(a)(1)'s commandment that a

notice to appear specifying the ten pieces of information listed

"shall be given in person to the alien."                  Id. at 83.    Explaining

that the word "shall" "conveys a mandatory rather than a hortatory

instruction," the court concluded that only a notice or set of

notices that "conveys the complete set of information prescribed

by § 1229(a)(1)" could "stop the continuous residency clock."                     Id.

             The word "shall," however, appears in § 1229(a)(1), not

in the stop-time rule itself.             It is undisputed that § 1229(a)(1)

creates a duty requiring the government to provide an alien with

the information listed in that provision.                 But whether a notice to

appear that omits some of this information nonetheless triggers

the stop-time rule is a different question. As the Seventh Circuit

has observed, even if such an omission renders a notice to appear

defective,     "a    defective    document       [may]    nonetheless    serve[]    a

useful purpose."        Wang v. Holder, 759 F.3d 670, 674 (7th Cir.

2014); see also Gonzalez-Garcia v. Holder, 770 F.3d 431, 435 (6th

Cir.   2014)   (quoting    Wang,        759   F.3d   at   674).    In    Becker    v.

Montgomery, the Supreme Court held that an unsigned notice of


                                         - 9 -
appeal could qualify as timely filed, even if the missing signature

was not provided within the filing period.      532 U.S. 757, 760

(2001).    Here, just as there, the missing item may be a "curable"

defect that does not prevent the notice from serving its purpose.5

            We thus disagree with the Third Circuit's holding that

the stop-time rule unambiguously incorporates the requirements of

§ 1229(a)(1).    The stop-time rule does not explicitly state that

the date and time of the hearing must be included in a notice to

appear in order to cut off an alien's period of continuous physical

presence.     See 8 U.S.C. § 1229b(d)(1).     Moreover, the rule's

reference to a notice to appear "under" § 1229(a) does not clearly

indicate whether the rule incorporates the requirements of that

section.    See id.   Thus, we find the statutory language of the

stop-time rule ambiguous.    Pereira cannot, therefore, prevail at

the first step of the Chevron inquiry, and we must proceed to step

two.



       5
       Pereira also cites Orozco-Velasquez for the argument that
"[t]aken to its logical conclusion, the agency's approach might
treat even a 'notice to appear' containing no information
whatsoever as a 'stop-time' trigger." 817 F.3d at 84. Because
the facts of this case involve only an initially omitted, but later
provided, hearing date, and the BIA's opinion made no assertions
about the extension of Camarillo to other contexts, this case does
not require us to define the boundaries of our deference to the
agency's statutory construction of the applicable provisions.
See, e.g., López-Soto v. Hawayek, 175 F.3d 170, 177 (1st Cir. 1999)
(explaining that the facts of the case presented "no occasion to
address . . . looming issues" that might become relevant in other
contexts).


                               - 10 -
       2.   Chevron Step Two:                  Permissibility      of     the    Agency's
            Interpretation

             The     BIA's     decision         in   this   case        relied    on   its

precedential opinion in Camarillo, in which the BIA announced its

position on the statutory question we face here.                         See 25 I. & N.

Dec. at 645.       Finding more than one plausible interpretation of

the stop-time rule, the BIA in Camarillo determined that the

statutory    language        was   ambiguous.         Id.   at   647.       The    agency

explained    that,     instead      of     incorporating     the    requirements       of

§ 1229(a) as Pereira suggests here, the rule's reference to "a

notice to appear under section 1229(a)" could also be construed as

"simply definitional."             Id.     That is, the reference may "merely

specif[y] the document the DHS must serve on the alien to trigger

the     'stop-time'          rule,"       without      "impos[ing]          substantive

requirements for a notice to appear to be effective" in triggering

that rule.     Id.

             After    examining          the    structure   of     the    statute,     the

administration of the statute's requirements, and the statute's

legislative history, the agency concluded that the "definitional"

construction of the stop-time rule was the better reading.                         Id. at

651.    The BIA applied that holding from Camarillo in this case.

We are obligated to defer to the BIA as long as its chosen

construction is not "arbitrary, capricious, or manifestly contrary

to the statute."       Chevron, 457 U.S. at 844.            We thus must determine




                                          - 11 -
whether the BIA adopted a permissible construction of the stop-

time rule.

             a. Statutory Structure

             In Camarillo, the agency began its analysis by examining

the structure of the INA and, more specifically, the relevant

provisions.     It noted that § 1229(a) is "the primary reference in

the [INA] to the notice to appear," and that this section defines

the term "notice to appear."        Camarillo, 25 I. & N. Dec. at 647.

Thus, the BIA explained, it seems logical that Congress would

reference § 1229(a) "to specify the document the DHS must serve on

the    alien   to   trigger   the    'stop-time'     rule,"   supporting     a

"definitional" reading of the reference.           Id.

             Looking to the language of the stop-time rule, the BIA

then noted that the rule refers not just to § 1229(a)(1), the

provision specifying the information that must be included in a

notice to appear, but instead it broadly references the entirety

of § 1229(a).       Id.; see also 8 U.S.C. § 1229b(d)(1).            As noted

above,   the    second   subsection    of    §   1229(a)   "outlin[es]     the

procedures [for DHS] to follow when notice must be given" of

changes in the date or time of the initial removal hearing.

Camarillo, 25 I. & N. Dec. at 647-48; see also § 1229(a)(2).             This

provision "clearly accounts for [the] reality" that such details

"are   often   subject   to   change,"   and     "indicates   that   Congress

envisioned that . . . notification [of a change in hearing date]


                                    - 12 -
could       occur    after   the     issuance    of   the    notice    to   appear."

Camarillo, 25 I. & N. Dec. at 647-48.

               We agree with the thrust of the BIA's reasoning.                    It

would make little sense for the stop-time rule's reference to "a

notice to appear under section 1229(a)" to condition the triggering

of the rule on the fulfillment of all of the requirements of

§ 1229(a), which include not just notification of the initial date

and time of the removal hearing under § 1229(a)(1), but also

notification of any subsequent changes to that date and time under

§ 1229(a)(2).6

               b. Administrative Context

               The    BIA    further    reasoned      that    the     "definitional"

approach best accords with the process through which enforcement

proceedings are initiated.             While DHS drafts and serves the notice

to appear, the immigration court sets the date and time of the

hearing.       See id. at 648, 650; see also 8 C.F.R. § 1003.18.                 The

BIA observed that because "DHS frequently serves [notices to

appear]       where    there    is     no   immediate       access    to    docketing

information," Camarillo, 25 I. & N. Dec. at 648 (alteration in

original) (quoting Dababneh v. Gonzales, 471 F.3d 806, 809 (7th

Cir. 2006)), "it is often not practical to include the date and



        6
       Notably, Pereira neither addresses whether the stop-time
rule incorporates § 1229(a)(2) and (a)(3), nor argues that the
rule somehow incorporates only the requirements of § 1229(a)(1).


                                        - 13 -
time of the initial removal hearing on the notice to appear," id.

An interpretation of the statute that allows the stop-time rule to

take effect without requiring separate action by the immigration

courts would, therefore, accommodate these practical constraints.

           c. Legislative History

           The BIA also relied upon the legislative history of the

stop-time rule.     The rule was enacted as part of the Illegal

Immigration   Reform    and   Immigrant    Responsibility   Act    of     1996

("IIRIRA"), Pub. L. No. 104-208, 110 Stat. 3009-546, which amended

various portions of the INA.         Before the enactment of the stop-

time rule, the agency explained, "[an] otherwise eligible person

could   qualify   for   suspension    of   deportation   [now     known     as

"cancellation of removal"] if he or she had been continuously

physically present in the United States for [the requisite period],

regardless of whether or when the Immigration and Naturalization

Service had initiated deportation proceedings against the person

through the issuance of" the document that, at that time, served

as a notice to appear.    Camarillo, 25 I. & N. Dec. at 649-50 (first

alteration in original) (quoting Matter of Nolasco, 22 I. & N.

Dec. 632, 640 (B.I.A. 1999) (quoting 143 Cong. Rec. S12265, S12266

(daily ed. Nov. 9, 1997))).       "[T]he 'stop-time' rule was enacted

to address 'perceived abuses arising from'" this legal loophole by

"prevent[ing] aliens from being able 'to "buy time[]" [through

tactics such as requesting multiple continuances,] during which


                                 - 14 -
they could acquire a period of continuous presence that would

qualify them for forms of relief that were unavailable to them

when proceedings were initiated.'" Id. at 649 (quoting Matter of

Cisneros, 23 I. & N. Dec. 668, 670 (B.I.A. 2004) (quoting H.R.

Rep. 104-469, pt. I, at 122 (1996))).         Thus, the BIA concluded,

"Congress intended for the 'stop-time' rule to break an alien's

continuous physical residence or physical presence in the United

States when . . . DHS[] serves the charging document," regardless

of whether that document contains a hearing date.        Id. at 650.

            The   legislative   history   reflects   Congress's   concern

about delay and inefficiency in the immigration process that it

sought to address through the enactment of IIRIRA.        Specifically,

a report of the Judiciary Committee of the House of Representatives

notes that "lapses (perceived or genuine) in the procedures for

notifying   aliens    of   deportation    proceedings   [had   led]   some

immigration judges to decline to exercise their authority to order

an alien deported in absentia."     H.R. Rep. 104-469, pt. I, at 122.

The creation of the "notice to appear" was intended to prevent

"protracted disputes concerning whether an alien has been provided

proper notice of a proceeding" by informing aliens that they are

required to notify the government of any changes in their contact

information.      Id. at 159; see 8 U.S.C. § 1229(a)(1)(F) (stating

that a notice to appear shall include "[t]he requirement that the

alien must immediately provide (or have provided) the Attorney


                                 - 15 -
General with a written record of an address and telephone number

(if   any)   at   which       the   alien    may    be    contacted"   and   "[t]he

requirement that the alien must provide the Attorney General

immediately with a written record of any change of the alien's

address or telephone number"). Given Congress's intent in enacting

IIRIRA to prevent notice problems from dragging out the deportation

process, it would make little sense for Congress to have created

the potential for further delays by conditioning the activation of

the stop-time rule on the receipt of a hearing notice that may

come months, or even years, after the initiation of deportation

proceedings by DHS.

             d. Conclusion

             In light of the relevant text, statutory structure,

administrative         context,     and    legislative      history,   the   BIA's

construction      of    the   stop-time      rule   is    neither   arbitrary   and

capricious nor contrary to the statute.                  See Chevron, 467 U.S. at

844. It is thus a permissible construction of the statute to which

we defer.7     See id.        In so holding, we join five other circuits

that have granted Chevron deference to the BIA's interpretation in


      7To the extent the government suggests that our holding is
dictated by Cheung v. Holder, 678 F.3d 66 (1st Cir. 2012), Pereira
correctly points out that the notice to appear in that case was
not alleged to have omitted any of the required information.
Instead, Cheung addressed the application of the stop-time rule
when the government later withdraws the charges stated in the
notice and substitutes a different set of charges. See 678 F.3d
at 69. Thus, that precedent is not controlling.


                                          - 16 -
published opinions.8     See Guaman-Yuqui v. Lynch, 786 F.3d 235, 240

(2d Cir. 2015) (per curiam); Moscoso-Castellanos v. Lynch, 803

F.3d 1079, 1083 (9th Cir. 2015);9 Gonzalez-Garcia, 770 F.3d at 434-

35; Wang, 759 F.3d at 675; Urbina v. Holder, 745 F.3d 736, 740

(4th Cir. 2014).    But see Orozco-Velasquez, 817 F.3d at 82-83.

                                  III.

          Because we defer to the BIA's interpretation of the stop-

time rule, we agree with the agency's conclusion that Pereira's

period of continuous physical presence ended when he was served

with a notice to appear in 2006.          At that point, he had been

present in the United States for less than six years.           Unable to

demonstrate the requisite ten years of physical presence, Pereira

is   ineligible    for   cancellation    of   removal   under   8   U.S.C.

§ 1229b(b)(1).    The petition for review is denied.

          So ordered.


     8 The Eleventh Circuit also granted the BIA's construction
Chevron deference in an unpublished opinion, see O'Garro v. U.S.
Att'y Gen., 605 F. App'x 951, 953 (11th Cir. 2015) (per curiam),
and accepted the BIA's construction without conducting a Chevron
analysis in Hernandez-Rubio v. U.S. Att'y Gen., 615 F. App'x 933,
934 (11th Cir. 2015) (per curiam).
     9 Pereira cites Garcia-Ramirez v. Gonzales, a pre-Camarillo
case in which the Ninth Circuit held, in a footnote, that the
petitioner's period of continuous physical presence did not end
until she was served with a notice containing the date and time of
her hearing. 423 F.3d 935, 937 n.3 (9th Cir. 2005) (per curiam).
Because that court later afforded Chevron deference to the BIA's
interpretation in Camarillo, however, Garcia-Ramirez no longer
states the applicable law in the Ninth Circuit.      See Moscoso-
Castellanos, 803 F.3d at 1082 n.2.


                                 - 17 -